By the Court, Sutherland, J.
The defendant Wells in this action was not served with the summons. There is a good cause of action stated in the complaint, against the defendant' Eenway, to which he appeared and answered, and the issue was referred to A. K. Hadley, Esq. who reported in favor of the plaintiff. The report of the referee, and the judgment entered thereon, were abundantly justified by the law and the evidence.
The evidence in the case, to which no objection was made, appears to us to have been amply sufficient to authorize the conclusion to which the referee arrived; and we are at a loss to see upon what ground the defendant Eenway expected us to set aside the report of the referee and reverse the judgment.
The judgment entered on the report of the referee must be affirmed, with costs.